Exhibit 10.51

 

[image_002.jpg]



JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

February 2, 2016

 



To: Novavax, Inc.   20 Firstfield Road   Gaithersburg, Maryland 20878  
Attention: Chief Financial Officer   Telephone No.: (240) 268-2030   Facsimile
No.: (240) 268-2100                   Re: Additional Call Option Transaction



 

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch (“Dealer”) and Novavax,
Inc. (“Counterparty”) as of the Trade Date specified below (the “Transaction”).
This letter agreement constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
January 25, 2016 (the “Offering Memorandum”) relating to the Convertible Senior
Notes due 2023 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
300,000,000 (as increased by an aggregate principal amount of USD 25,000,000
pursuant to the exercise by the Initial Purchasers (as defined herein) of their
option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture dated January 29, 2016
between Counterparty and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture that are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the Indenture as executed. Subject to the foregoing, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.01(h) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Notes in the Offering Memorandum or (y)
pursuant to Section 14.07 of the Indenture, subject, in the case of this clause
(y), to the second paragraph under “Method of Adjustment” in Section 3), any
such amendment or supplement will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

 

 

 

 

 

 



JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



 



 

 

 



Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                   This Confirmation evidences a complete and binding
agreement between Dealer and Counterparty as to the terms of the Transaction to
which this Confirmation relates. This Confirmation shall supplement, form a part
of, and be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Agreement”) as if Dealer and Counterparty had executed an agreement in
such form (but without any Schedule except for (i) the election of US Dollars
(“USD”) as the Termination Currency, (ii) the election of the laws of the State
of New York as the governing law (without reference to choice of law doctrine),
(iii) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Dealer with a “Threshold Amount” of 3% of Dealer’s
shareholders’ equity (provided that (a) the phrase “, or becoming capable at
such time of being declared,” shall be deleted from clause (1) of such Section
5(a)(vi) of the Agreement, (b) “Specified Indebtedness” shall have the meaning
specified in Section 14 of the Agreement, except that such term shall not
include obligations in respect of deposits received in the ordinary course of
Dealer’s banking business and (c) the following sentence shall be added to the
end of Section 5(a)(vi) of the Agreement: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the relevant party to
make the payment when due; and (z) the payment is made within two Local Business
Days of such party’s receipt of written notice of its failure to pay.”) on the
Trade Date. In the event of any inconsistency between provisions of the
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 



 



2. The terms of the particular Transaction to which this Confirmation relates
are as follows:     General Terms.



 



        Trade Date: February 2, 2016         Effective Date: Trade Date        
Option Style: “Modified American”, as described under “Procedures for Exercise”
below         Option Type: Call         Buyer: Counterparty         Seller:
Dealer         Shares: The common stock of Counterparty, par value USD 0.01 per
share  (Exchange symbol “NVAX”).         Number of Options: 25,000.  For the
avoidance of doubt, the Number of Options shall be reduced by any Options
exercised by Counterparty.  In no event will the Number of Options be less than
zero.         Applicable Percentage: 60%         Option Entitlement: A number
equal to the product of the Applicable Percentage and 146.8213         Strike
Price: USD 6.8110         Cap Price: USD 9.7300         Premium: USD 1,734,000

 

 



2 

 

 



  Premium Payment Date: February 5, 2016         Exchange: The NASDAQ Global
Select Market         Related Exchange(s): All Exchanges         Excluded
Provisions: Section 14.04(g) and Section 14.03 of the Indenture.

 



Procedures for Exercise.



 







  Conversion Date: With respect to any conversion of a Convertible Note (other
than any conversion of Convertible Notes with a Conversion Date occurring prior
to the Cut-Off Date (any such conversion, an “Early Conversion”), to which the
provisions of Section 9(i)(i) of this Confirmation shall apply), the date on
which the “Holder” (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 14.02(b) of the Indenture.   Cut-Off Date: The 45th “Scheduled
Trading Day” (as defined in the Indenture) immediately preceding the “Maturity
Date” (as defined in the Indenture).   Expiration Time: The Valuation Time  
Expiration Date: February 1, 2023, subject to earlier exercise.   Multiple
Exercise: Applicable, as described under “Automatic Exercise” below.   Automatic
Exercise: Notwithstanding Section 3.4 of the Equity Definitions, on each
Conversion Date occurring on or after the Cut-Off Date in respect of which a
“Notice of Conversion” (as defined in the Indenture) that is effective as to
Counterparty has been delivered by the relevant converting “Holder” (as such
term is defined in the Indenture), a number of Options equal to (i) the number
of Convertible Notes in denominations of USD 1,000 as to which such Conversion
Date has occurred minus (ii) the number of Options that are or are deemed to be
automatically exercised on such Conversion Date under the Base Call Option
Transaction Confirmation letter agreement dated January 25, 2016 between Dealer
and Counterparty (the “Base Call Option Confirmation”), shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty has provided a Notice of Exercise to Dealer in
accordance with “Notice of Exercise” below.     Notwithstanding the foregoing,
in no event shall the number of Options that are exercised or deemed exercised
hereunder exceed the Number of Options.   Notice of Exercise: Notwithstanding
anything to the contrary in the Equity Definitions or under “Automatic Exercise”
above, in order to exercise any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Cut-Off Date, Counterparty must notify
Dealer in writing before 5:00 p.m. (New York City time) on the second Scheduled
Valid Day immediately preceding the Expiration Date of the number of such
Options being exercised.



 



3 

 

 



  Valuation Time: At the close of trading of the regular trading session on the
Exchange.   Market Disruption Event: Section 6.3(a) of the Equity Definitions is
hereby replaced in its entirety by the following:     “‘Market Disruption Event’
means, in respect of a Share, (i) a failure by the principal United States
national or regional securities exchange or market on which the Shares are
listed for trading to open for trading or (ii) the occurrence or existence for
more than one half-hour period in the aggregate on any Scheduled Valid Day of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares,
and such suspension or limitation occurs or exists at any time before 1:00 p.m.
(New York City time) on such Scheduled Valid Day.”





Settlement Terms.  

 



  Settlement Method: Net Share Settlement.   Net Share Settlement: Dealer will
deliver to Counterparty, on the relevant Settlement Date, a number of Shares
equal to the Net Shares in respect of any Option exercised or deemed exercised
hereunder.  In no event will the Net Shares be less than zero.   Net Shares: In
respect of any Option exercised or deemed exercised, a number of Shares equal to
the sum of the quotients, for each Valid Day during the Settlement Averaging
Period for such Option, of (i) (A) the Option Entitlement on such Valid Day
multiplied by (B) (1) the amount by which the Cap Price exceeds the Strike
Price, if the Relevant Price on such Valid Day is equal to or greater than the
Cap Price, (2) the amount by which such Relevant Price exceeds the Strike Price,
if such Relevant Price is greater than the Strike Price but less than the Cap
Price or (3) zero, if such Relevant Price is less than or equal to the Strike
Price, divided by (C) such Relevant Price, divided by (ii) the number of Valid
Days in the Settlement Averaging Period; provided that in no event shall the Net
Shares for any Option exceed a number of Shares equal to the Applicable Limit
for such Option divided by the Applicable Limit Price on the Settlement Date for
such Option.     Dealer will pay cash in lieu of delivering any fractional
Shares to be delivered with respect to any Net Shares valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

 



4 

 

 

  Applicable Limit: For any Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the number of Shares delivered to the
Holder of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.   Applicable Limit Price: On any day, the opening price as
displayed under the heading “Op” on Bloomberg page NVAX <equity> (or any
successor thereto).   Valid Day: A day on which (i) there is no Market
Disruption Event and (ii) the principal U.S. national or regional securities
exchange on which the Shares are listed or admitted for trading is open for
trading with a Scheduled Closing Time of 4:00 p.m. (New York City time) or the
then-standard closing time for regular trading on such exchange, or, if the
Shares are not listed on a U.S. national or regional securities exchange, any
Business Day.   Scheduled Valid Day: A day that is scheduled to be a Valid Day
on the principal U.S. national or regional securities exchange on which the
Shares are listed or admitted for trading.  If the Shares are not so listed or
admitted for trading, “Scheduled Valid Day” means a Business Day.   Business
Day: Any day other than a Saturday, a Sunday or a day on which state or
federally chartered banking institutions in New York, New York are not required
to be open.     Relevant Price: On any Valid Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“NVAX Equity AQR” (or its equivalent successor if such page is not available) in
respect of the period from the scheduled open of trading until the Scheduled
Closing Time of the Exchange on such Valid Day or, if such volume-weighted
average price is unavailable, the market value of one Share on such Valid Day,
as determined by the Calculation Agent using, if practicable, a volume-weighted
average price method. The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.   Settlement Averaging Period: For any Option being exercised
hereunder, the 40 consecutive Valid Days commencing on, and including, the 42nd
Scheduled Valid Day immediately prior to the Expiration Date.   Settlement Date:
For any Option, the third Business Day immediately following the final Valid Day
of the Settlement Averaging Period for such Option.   Settlement Currency: USD  
Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8, 9.9 and
9.11 of the Equity Definitions will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Net
Share Settled”.  “Net Share Settled” in relation to any Option means that Net
Share Settlement is applicable to that Option.

 



5 

 

 

  Representation and Agreement: Notwithstanding anything to the contrary in the
Equity Definitions (including, but not limited to, Section 9.11 thereof), the
parties acknowledge that (i) any Shares delivered to Counterparty may be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

 



3. Additional Terms applicable to the Transaction.       Adjustments applicable
to the Transaction:

 



  Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price” , “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture).  For the avoidance of doubt, Dealer shall not have any delivery
or payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to “Holders” (as such term is defined in the
Indenture) of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which “Holders” (as such term is defined in the Indenture)
of the Convertible Notes are entitled to participate, in each case, in lieu of
an adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the fourth
sentence of the second paragraph of Section 14.04(c) of the Indenture or the
fourth sentence of the second paragraph of Section 14.04(d) of the Indenture).  
Method of Adjustment: Calculation Agent Adjustment, which means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any Potential
Adjustment Event, the Calculation Agent shall make (A) an adjustment
corresponding to the adjustment to be made pursuant to the Indenture (or, if no
Convertible Notes are outstanding, that would have been made if Convertible
Notes were outstanding) to any one or more of the Strike Price, Number of
Options, and/or Option Entitlement and (B) proportionate adjustment to the Cap
Price to the extent any adjustment is made to the Strike Price pursuant to
clause (A) above (which adjustment, for the avoidance of doubt, shall not
prohibit Dealer from making any further adjustments to the Cap Price in
accordance with, and subject in all respects to, Section 9(x)); provided that in
no event shall the Strike Price be adjusted to be greater than the Cap Price.

 



6 

 

 

    Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below, if the Calculation Agent in good faith disagrees with any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Indenture, Section 14.07 of the Indenture or any
supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine (A) an adjustment to be made to any one or more
of the Strike Price, Number of Options, and/or Option Entitlement in a
commercially reasonable manner and (B) a proportionate adjustment to be made to
the Cap Price to the extent any adjustment is made to the Strike Price pursuant
to clause (A) above (which adjustment, for the avoidance of doubt, shall not
prohibit Dealer from making any further adjustments to the Cap Price in
accordance with, and subject in all respects to, Section 9(x)); provided that in
no event shall the Strike Price be adjusted to be greater than the Cap Price.  
  For the avoidance of doubt, whenever the Calculation Agent or Determining
Party, as the case may be, is called upon to make an adjustment pursuant to the
terms of this Confirmation or the Equity Definitions (other than any adjustment
required to be made by reference to the terms of the Convertible Notes or the
Indenture) to take into account the effect of an event, the Calculation Agent or
Determining Party, as the case may be, shall make such adjustment by reference
to the effect of such event on the Hedging Party, assuming that the Hedging
Party maintains a commercially reasonable hedge position.   Dilution Adjustment
Provisions: Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the
Indenture.

 



  Extraordinary Events applicable to the Transaction:

 



  Merger Events: Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Share Exchange Event” in Section 14.07
of the Indenture.   Tender Offers: Applicable; provided that notwithstanding
Section 12.1(d) of the Equity Definitions, a “Tender Offer” means the occurrence
of any event or condition set forth in Section 14.04(e) of the Indenture.

 



7 

 

 

  Consequences of Merger Events /  

  Tender Offers: Notwithstanding Section 12.2 and Section 12.3 of the Equity
Definitions, upon the occurrence of a Merger Event or a Tender Offer that is
required under the terms of the Indenture to result in an adjustment to the
terms of the Convertible Notes, the Calculation Agent shall make (A) a
corresponding adjustment to any one or more of the nature of the Shares, Strike
Price, Number of Options and Option Entitlement, in each case, to the extent an
analogous adjustment would be made pursuant to the Indenture in connection with
such Merger Event or Tender Offer, or to the definitions of “Exchange”,
“Relevant Price”, and “Settlement Averaging Period” of this Confirmation and any
other variable relevant to the exercise, settlement or payment for the
Transaction, subject to the second paragraph under “Method of Adjustment” and
(B) a proportionate adjustment to the Cap Price to the extent any adjustment is
made to the Strike Price pursuant to clause (A) above (which adjustment, for the
avoidance of doubt, shall not prohibit Dealer from making any further
adjustments to the Cap Price in accordance with, and subject in all respects to,
Section 9(x)); provided that in no event shall the Strike Price be adjusted to
be greater than the Cap Price; provided, however, that such adjustment shall be
made without regard to any adjustment to the Conversion Rate pursuant to any
Excluded Provision. Notwithstanding the foregoing, if, with respect to a Merger
Event or a Tender Offer, (i) the consideration for the Shares includes (or, at
the option of a holder of Shares, may include) shares of an entity or person
that is not a corporation or is not organized under the laws of the United
States, any State thereof or the District of Columbia or (ii) the Counterparty
to the Transaction following such Merger Event or Tender Offer will not be a
corporation or will not be either (A) the Issuer following such Merger Event or
Tender Offer or (B) a wholly owned subsidiary of the Issuer (1) that is a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia, (2) whose obligations under the Transaction are fully
and unconditionally guaranteed by the Issuer and (3) with respect to which the
Calculation Agent determines that treating such wholly owned subsidiary as the
Counterparty will not have a material adverse effect on Dealer’s rights or
obligations hereunder, Dealer’s hedging activities, or the costs of engaging in
any of the foregoing, then, in either case, Cancellation and Payment
(Calculation Agent Determination) may apply at Dealer’s sole reasonable
election; provided that Dealer shall consult with Counterparty prior to
declaring an Early Termination Date with respect to the Transaction. For the
avoidance of doubt, the foregoing provisions will apply regardless of whether
any Merger Event or Tender Offer gives rise to an Early Conversion.

 



8 

 

 

  Consequences of Announcement Events: Modified Calculation Agent Adjustment as
set forth in Section 12.3(d) of the Equity Definitions; provided that, in
respect of an Announcement Event, (v) references to “Tender Offer” shall be
replaced by references to “Announcement Event” and references to “Tender Offer
Date” shall be replaced by references to “date of such Announcement Event”,
(w) the word “shall” in the second line shall be replaced with “may”, (x) the
phrase “exercise, settlement, payment or any other terms of the Transaction
(including, without limitation, the spread)” shall be replaced by the phrase
“Cap Price (provided that in no event shall the Cap Price be less than the
Strike Price)”, (y) the fifth and sixth lines shall be deleted in their entirety
and replaced with the words “effect, taken cumulatively on the Option, of such
Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or such Option”,
and (z) for the avoidance of doubt, the Calculation Agent may adjust the terms
of the Transaction for a single Announcement Event on one or more occasions on
or after the date of such Announcement Event up to, and including, the
Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event and any adjustment in respect of an Announcement
Event hereunder shall be without duplication in respect of any other adjustment
or cancellation valuation made pursuant to the Equity Definitions or hereunder.
An Announcement Event shall be an “Extraordinary Event” for purposes of the
Equity Definitions, to which Article 12 of the Equity Definitions is applicable.
  Announcement Event: (i) The public announcement by any entity of any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, or (ii) any subsequent public announcement by any entity of a
change to a transaction that is the subject of an announcement of the type
described in clause (i) of this sentence (including, without limitation, a new
announcement, whether or not by the same party, relating to such a transaction
or the announcement of a withdrawal from, or the abandonment or discontinuation
of, such a transaction), as determined by the Calculation Agent.  For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction shall not preclude the occurrence of a later Announcement Event with
respect to such transaction. For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions.

 



9 

 

 

  Nationalization, Insolvency or Delisting: Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 



 

Additional Disruption Events: 



  

  Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof; (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof; (iii) replacing the phrase “the interpretation”
in the third line thereof with the phrase “or announcement of the formal or
informal interpretation”; and (iv) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date”.   Failure to Deliver: Applicable   Insolvency
Filing: Applicable   Hedging Disruption: Applicable; provided that:





  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof:  “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following language at the end of such Section:     “, provided that any such
inability that occurs solely due to the deterioration of the creditworthiness of
the Hedging Party shall not be deemed a Hedging Disruption. For the avoidance of
doubt, the term “equity price risk” shall be deemed to include, but shall not be
limited to, stock price and volatility risk. And, for the further avoidance of
doubt, any such transactions or assets referred to in phrases (A) or (B) above
must be available on commercially reasonable pricing terms.”; and   (ii) Section
12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in the
third line thereof,  after the words “to terminate the Transaction”, the words
“or a portion of the Transaction affected by such Hedging Disruption”.

 



10 

 

 



  Hedging Party: For all applicable Additional Disruption Events, Dealer;
provided that all calculations and determinations by the Hedging Party shall be
made in good faith and in a commercially reasonable manner; provided further
that nothing herein shall limit or alter, or be deemed to limit or alter, the
ability of Dealer (whether acting as Dealer, the Hedging Party, the Determining
Party or the Calculation Agent) to hedge its obligations under the Transaction
in a manner it deems appropriate, as determined by Dealer in its sole
discretion. The parties agree that they will comply with the provisions set
forth in the second paragraph under “Calculation Agent” below.

 



  Determining Party: For all applicable Extraordinary Events, Dealer; provided
that all calculations and determinations by the Determining Party shall be made
in good faith and in a commercially reasonable manner. The parties agree that
they will comply with the provisions set forth in the second paragraph under
“Calculation Agent” below.   Non-Reliance: Applicable   Agreements and
Acknowledgments   Regarding Hedging Activities: Applicable   Additional
Acknowledgments: Applicable 4. Calculation Agent. Dealer; provided that,
following the occurrence and during the continuance of an Event of Default of
the type described in Section 5(a)(vii) of the Agreement with respect to which
Dealer is the sole Defaulting Party, Counterparty shall have the right to
designate a nationally recognized independent equity derivatives dealer to
replace Dealer as the Calculation Agent, and the parties shall work in good
faith to execute any appropriate documentation required by such replacement
Calculation Agent. All calculations, adjustments, specifications, choices and
determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will comply with the
provisions set forth in the immediately following paragraph.     In the case of
any calculation, adjustment or determination by the Determining Party or the
Calculation Agent, as the case may be, following any written request from
Counterparty, the Determining Party or the Calculation Agent, as the case may
be, shall promptly provide to Counterparty a written explanation describing in
reasonable detail the basis for such calculation, adjustment or determination
(including any quotation, market data or information from internal or external
sources used in making such calculation, adjustment or determination), but
without disclosing any proprietary or confidential models used by it for such
calculation, adjustment or determination or any information that is subject to
an obligation not to disclose such information.

 



11 

 

 



5. Account Details.         (a) Account for payments to Counterparty:          
Bank:     ABA#:     Acct No.:     Acct Name:     For final credit     to
account:           Account for delivery of Shares to Counterparty:           To
be advised.         (b) Account for payments to Dealer:           Bank:    
ABA#:     Acct No.:     Beneficiary:     Ref:           Account for delivery of
Shares from Dealer:             6. Offices.           (a) The Office of
Counterparty for the Transaction is:  Inapplicable, Counterparty is not a
Multibranch Party.         (b) The Office of Dealer for the Transaction is:
London           JPMorgan Chase Bank, National Association     London Branch    
25 Bank Street     Canary Wharf     London E14 5JP     England

 



7. Notices.       (a) Address for notices or communications to Counterparty:    
        Novavax, Inc.     20 Firstfield Road     Gaithersburg, Maryland 20878   
  Attention:

Chief Financial Officer

    Telephone No.: (240) 268-2030     Facsimile No.: (240) 268-2100     Email:
bphillips@Novavax.com

 



12 

 

 

    With a copy to:  



    Ropes & Gray LLP     Attention: Isabel Dische, Esq. and Thomas Holden, Esq.
    Telephone No: (212) 596-9000     Facsimile No: (212) 596-9090     Email:
isabel.dische@ropesgray.com; thomas.holden@ropesgray.com   (b) Address for
notices or communications to Dealer:     JPMorgan Chase Bank, National
Association     EDG Marketing Support           Email:  
edg_notices@jpmorgan.com       edg.us.flow.corporates.mo@jpmorgan.com          
  Facsimile No:    1-866-886-4506     With a copy to:       Attention:   Santosh
Sreenivasan     Title:   Managing Director     Telephone No:   (212) 622-5604  
  Email: santosh.sreenivasan@jpmorgan.com

 



8. Representations and Warranties of Counterparty.   Each of the representations
and warranties of Counterparty set forth in Section 1 of the Purchase Agreement
(the “Purchase Agreement”) dated as of January 25, 2016, among Counterparty,
Citigroup Global Markets Inc. and J.P. Morgan Securities LLC, as representatives
of the Initial Purchasers party thereto (the “Initial Purchasers”), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein,
except to the extent that such representations and warranties, if not true or
correct, would not have a material adverse effect on the power or ability of
Company to execute and deliver this Confirmation or to perform its obligations
hereunder.  Counterparty hereby further represents and warrants to Dealer on the
date hereof and on and as of the Premium Payment Date that:     (a) Counterparty
has all necessary corporate power and authority to execute, deliver and perform
its obligations in respect of the Transaction; such execution, delivery and
performance have been duly authorized by all necessary corporate action on
Counterparty’s part; and this Confirmation has been duly and validly executed
and delivered by Counterparty and constitutes its valid and binding obligation,
enforceable against Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.   (b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (i) the Certificate of Incorporation or the Amended and
Restated By-Laws of Counterparty (or any equivalent documents), (ii) any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or (iii) any agreement or instrument
filed as an exhibit to Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2014 (as updated by any subsequent filings) to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument except, in the case
of clause (iii) above, for any such conflict, breach, default or lien that would
not, individually or in the aggregate, have a material adverse effect on (x)
Counterparty and its subsidiaries, taken as a whole, (y) Dealer’s rights or
obligations relating to the Transaction, or (z) the power or ability of
Counterparty to execute and deliver this Confirmation or perform its obligations
hereunder.

 



13 

 

 



  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.   (d) Counterparty is not and, after
consummation of the transactions contemplated hereby, will not be required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.   (e) Counterparty is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, as amended, other than a person that is an eligible contract
participant under Section 1a(18)(C) of the Commodity Exchange Act).   (f) Each
of it and its affiliates is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.  
(g) The documents incorporated by reference in the Offering Memorandum, when
they were filed with the U.S. Securities Exchange Commission (the “Commission”)
conformed in all material respects to the requirements of the Exchange Act, and
the Offering Memorandum does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.   (h)
To Counterparty’s knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) by Dealer as a result of Dealer owning or holding
(however defined) Shares except for the reporting requirements of the Exchange
Act and the rules promulgated thereunder; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer solely as a result of
it being a financial institution or broker-dealer.   (i) Counterparty
understands that no obligations of Dealer to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations as of the date hereof
are not guaranteed by any Affiliate of Dealer or any governmental agency.   (j)
COUNTERPARTY UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT
MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.   (k) Counterparty
(A) is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities; (B) will exercise independent judgment in evaluating the
recommendations of any broker-dealer or its associated persons, unless it has
otherwise notified the broker-dealer in writing; and (C) has total assets of at
least USD 50 million.   (l) Counterparty is not as of the Trade Date, and
Counterparty shall not be after giving effect to the transactions contemplated
hereby, “insolvent” (as such term is defined in Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase 2,202,320 Shares in compliance with
the laws of the jurisdiction of Counterparty’s incorporation or organization.



  (m) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.   (n)
Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 



14 

 



 



9. Other Provisions.



 

(a)[Reserved.]

 

(b)Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than 257.9
million (in the case of the first such notice) or (ii) thereafter more than 11.0
million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all direct losses (including losses relating to Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from commercially reasonable hedging activities or cessation of
commercially reasonable hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable expenses (including commercially reasonable
attorney’s fees of one outside counsel in each relevant jurisdiction), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the commercially
reasonable fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person (such consent
not to be unreasonably withheld, conditioned or delayed), effect any settlement
of any pending or threatened proceeding contemplated by this paragraph that is
in respect of which any Indemnified Person is a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

(c)Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 



15 

 

 

(d)No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

(e)Transfer or Assignment.

 

(i)Counterparty shall have the right to transfer or assign any of its rights or
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

(A)With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

(B)Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any reasonable
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

(C)Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

(D)An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

(E)Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (C) and (D) will not occur upon or after such transfer and assignment;
and

 

(F)Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 



16 

 

 

(ii)Dealer may transfer or assign all or any part of its rights or obligations
under the Transaction (A) without Counterparty’s consent to any affiliate of
Dealer (1) that has a long-term issuer rating or a rating for its long term,
unsecured and unsubordinated indebtedness, in either case, that is equal to or
better than Dealer’s credit rating at the time of such transfer or assignment,
or (2) whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer generally for similar
transactions, by Dealer or Dealer’s ultimate parent, or (B) with Counterparty’s
consent (such consent not to be unreasonably withheld or delayed) to any other
third party with a long-term issuer rating or a rating for its long term,
unsecured and unsubordinated indebtedness, as the case may be, equal to or
better than the lesser of (1) the credit rating of Dealer at the time of such
transfer or assignment and (2) A- by Standard and Poor’s Rating Group, Inc. or
its successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or,
if either S&P or Moody’s ceases to rate such debt, at least an equivalent rating
or better by a substitute rating agency mutually agreed by Counterparty and
Dealer; provided that any transfer or assignment described in clause (A) or (B)
above shall not result in a deemed exchange by Counterparty within the meaning
of Section 1001 of the Code; provided further that (x) Counterparty will not be
required, as a result of such transfer or assignment, to pay the transferee or
assignee on any payment date an amount under Section 2(d)(i)(4) of the Agreement
greater than the amount, if any, that Counterparty would have been required to
pay Dealer in the absence of such transfer or assignment and (y) Dealer shall
cause the transferee or assignee to make such Payee Tax Representations and to
provide such tax documentation as may be reasonably requested by Counterparty to
permit Counterparty to determine that the results described in clause (x) of
this proviso will not occur upon or after such transfer and assignment. If at
any time at which (A) the Section 16 Percentage exceeds 8.5%, (B) the Option
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A), (B)
or (C), an “Excess Ownership Position”), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Options to
a third party on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position
exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of Section
9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). Dealer
shall notify Counterparty of an Excess Ownership Position with respect to which
it intends to seek a transfer or assignment as soon as reasonably practicable
after becoming aware of such an Excess Ownership Position. The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Dealer is or may
be deemed to be a part beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day (or, to the extent that for
any reason the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such higher
number) and (B) the denominator of which is the number of Shares outstanding on
such day. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or is reasonably
likely to result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 



17 

 

 

(iii)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations; provided that
Counterparty shall have recourse to Dealer in the event of failure by such
assignee to perform any of such obligations hereunder. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance to Counterparty by such affiliate of Dealer.

 

(f)Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) only to the extent
reasonably necessary, as reasonably determined by Dealer in good faith, to avoid
an Excess Ownership Position as follows:

 

(i)in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

(ii)the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

(iii)the Net Share Settlement terms will apply on each Staggered Settlement
Date, except that the Net Shares will be allocated among such Staggered
Settlement Dates as specified by Dealer in the notice referred to in clause (i)
above.

 

(g)Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent for
Dealer and not as principal with respect to the Transaction and (ii) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of the Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under the Transaction. For the avoidance of doubt, any
performance by Dealer of its obligations hereunder solely to JPMS shall not
relieve Dealer of such obligations. Any performance by Counterparty of its
obligations (including notice obligations) through or by means of JPMS’ agency
for Dealer shall constitute good performance of Counterparty’s obligations
hereunder to Dealer.

 

(h)[Reserved.]

 

(i)Additional Termination Events.

 

(i)Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a “Notice of Conversion” (as such term is defined
in the Indenture) that is effective as to Counterparty has been delivered by the
relevant converting “Holder” (as such term is defined in the Indenture):

 



18 

 

 

(A)Counterparty shall, within five Scheduled Trading Days of the Conversion Date
for such Early Conversion, provide written notice (an “Early Conversion Notice”)
to Dealer specifying the number of Convertible Notes surrendered for conversion
on such Conversion Date (such Convertible Notes, the “Affected Convertible
Notes”), and the giving of such Early Conversion Notice shall constitute an
Additional Termination Event as provided in this clause (i);

 

(B)upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be on or as promptly as reasonably practicable after the related
settlement date for such Affected Convertible Notes) with respect to the portion
of the Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible Notes
minus the “Affected Number of Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Affected Convertible Notes and (y)
the Number of Options as of the Conversion Date for such Early Conversion;

 

(C)any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(i)(i) as if Counterparty were not the Affected Party)
(and, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the
Conversion Rate pursuant to any Excluded Provision); provided that the amount
payable with respect to such termination shall not be greater than (1) the
Applicable Percentage, multiplied by (2) the Affected Number of Options,
multiplied by (3) the excess of (I) the Conversion Rate (after taking into
account any applicable adjustments to the Conversion Rate pursuant to Section
14.03 of the Indenture), multiplied by the Applicable Limit Price on the
settlement date for the Shares to be delivered pursuant to the Indenture in
respect of the Affected Convertible Note, minus (II) USD 1,000;

 

(D)for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and (z)
the corresponding Convertible Notes remain outstanding; and

 

(E)the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options

 

(ii)Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture, and such event of default
results in the Convertible Notes becoming or being declared due and payable
pursuant to the Indenture, then such event of default shall constitute an
Additional Termination Event applicable to the Transaction and, with respect to
such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement (which Early Termination Date
shall be on or as promptly as reasonably practicable after Dealer becomes aware
of the occurrence of such acceleration).

 



19 

 

 

(iii)Promptly (but in any event within five Scheduled Trading Days) following
any Repurchase Event (as defined below), Counterparty may notify Dealer of such
Repurchase Event and the aggregate principal amount of Convertible Notes subject
to such Repurchase Event (any such notice, a “Convertible Notes Repurchase
Notice”); provided that any such Convertible Notes Repurchase Notice shall
contain an acknowledgment by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of such
Repurchase Event and the delivery of such Convertible Notes Repurchase Notice.
The receipt by Dealer from Counterparty of any Convertible Notes Repurchase
Notice shall constitute an Additional Termination Event as provided in this
Section 9(i)(iii). Upon receipt of any such Convertible Notes Repurchase Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Convertible Notes Repurchase Notice (which Exchange Business Day shall be on or
as promptly as reasonably practicable after the related settlement date for the
relevant Repurchase Event) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repurchase
Options”) equal to the lesser of (A) (x) the aggregate principal amount of such
Convertible Notes specified in such Convertible Notes Repurchase Notice, divided
by USD 1,000, minus (y) the number of Repurchase Options (as defined in the Base
Call Option Confirmation), if any, that relate to such Convertible Notes, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repurchase Options. Any payment hereunder with respect to such
termination (the “Repurchase Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repurchase Options, (2)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(i)(iii) as if Counterparty was not the Affected
Party). “Repurchase Event” means that (i) any Convertible Notes are repurchased
(whether pursuant to Section 15.02 of the Indenture or otherwise) by
Counterparty or any of its subsidiaries, (ii) any Convertible Notes are
delivered to Counterparty in exchange for delivery of any property or assets of
Counterparty or any of its subsidiaries (howsoever described), (iii) any
principal of any of the Convertible Notes is repaid prior to the final maturity
date of the Convertible Notes (other than upon acceleration of the Convertible
Notes described in Section 9(i)(ii)), or (iv) any Convertible Notes are
exchanged by or for the benefit of the Holders (as defined in the Indenture)
thereof for any other securities of Counterparty or any of its Affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that neither (i) any conversion of Convertible
Notes pursuant to the terms of the Indenture, nor (ii) any exchange of
Convertible Notes pursuant to Section 15.06 of the Indenture, shall in either
case constitute a Repurchase Event.

 

(j)Amendments to Equity Definitions.

 

(i)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by (x)
inserting the words “similar corporate” immediately prior to the word “event”
and (y) deleting the words “diluting or concentrative” and replacing them with
the word “material”; and adding the phrase “or the Options” at the end of the
sentence.

 

(ii)Section 12.9(b)(i) of the Equity Definitions is hereby amended by replacing
“either party may elect” with “Dealer may elect or, if Counterparty represents
that it and its officers and directors are not aware of any material nonpublic
information with respect to Counterparty or the Shares, Counterparty may
elect,”.

 



20 

 

 

(k)No Collateral or Setoff. Neither party shall have the right to set off any
obligation that it may have to the other party under the Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise.

 

(l)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event that is
within Counterparty’s control, or (iii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
and 6(e) of the Agreement or any Cancellation Amount pursuant to Article 12 of
the Equity Definitions (any such amount, a “Payment Obligation”), then Dealer
shall satisfy the Payment Obligation by the Share Termination Alternative (as
defined below), unless (a) Counterparty gives irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Announcement Date (in the
case of a Nationalization, Insolvency or Delisting), Early Termination Date or
date of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its commercially reasonable discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) and 6(e) of the Agreement, as the case may be,
shall apply.

 

Share Termination Alternative:If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

 

Share Termination Delivery Property:A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:The value to Dealer of property contained in one
Share Termination Delivery Unit, as determined by the Calculation Agent in good
faith and by commercially reasonable means and notified by the Calculation Agent
to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.

 

 



21 

 

 

Share Termination Delivery Unit:One Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of a Nationalization, Insolvency or Merger Event (any such cash or
other property, the “Exchange Property”), a unit consisting of the type and
amount of such Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event, as determined by the Calculation Agent.

 

Failure to Deliver:Applicable

 

Other applicable provisions:If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

 

(m)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

(n)Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer based on the advice of counsel, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered secondary offering of a similar size; provided, however, that
if Dealer, in its sole reasonable discretion, is not satisfied with access to
due diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
reasonably satisfactory to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to account for any commercially reasonable
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.

 



22 

 

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(p)Right to Extend. Dealer may postpone or add, in whole or in part, any Valid
Day or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable judgment and, in respect of clause (ii) below, based on the advice of
counsel, that such action is reasonably necessary or advisable (i) to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (but only if there is a material decrease in liquidity
relative to Dealer’s expectations on the Trade Date) or (ii) to enable Dealer to
effect transactions in Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal or
regulatory requirements, requirements of self-regulatory organizations with
jurisdiction over Dealer or its affiliates, or related policies and procedures
adopted in good faith by Dealer (so long as such policies and procedures would
generally be applicable to counterparties similar to Counterparty and
transactions similar to the Transaction); provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
50 Valid Days after the original Valid Day or other date of valuation, payment
or delivery, as the case may be.

 

(q)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

(r)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and (iii)
each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

(s)Notice of Certain Other Events. Counterparty covenants and agrees that:

 

(i)promptly following the public announcement of the results of any election by
the holders of Shares with respect to the consideration due upon consummation of
any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such Merger Event or (y) if
no holders of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 



23 

 

 

(ii)promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

(t)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

(u)Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

(v)Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date, the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of
the respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

(w)Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

(x)Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for purposes of this
Section 9(x), the terms “Potential Adjustment Event,” “Merger Event,” and
“Tender Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 9(j)(i)), and upon the occurrence of a Merger
Date, the occurrence of a Tender Offer Date, or the declaration by Counterparty
of the terms of any Potential Adjustment Event, respectively, as such terms are
defined in the Equity Definitions, the Calculation Agent may, in its sole
discretion, adjust the Cap Price to preserve the fair value of the Options to
Dealer; provided that in no event shall the Cap Price be less than the Strike
Price; provided further that any adjustment to the Cap Price made pursuant to
this Section 9(x) shall be made without duplication of any other adjustment or
determination hereunder (including, for the avoidance of doubt, adjustments or
determinations made in accordance with “Method of Adjustment,” “Consequences of
Merger Events / Tender Offers” and “Consequences of Announcement Events” in
Section 3 above).

 



24 

 

 

(y)Tax Forms. Counterparty shall provide to Dealer a valid U.S. Internal Revenue
Service (“IRS”) Form W-9 on or before the date of execution of this Confirmation
and will promptly tender an updated IRS Form W-9 or applicable IRS Form W-8 if
the previously tendered IRS Form W-9 becomes incorrect as a result of a change
in facts. Dealer shall provide Counterparty a valid IRS Form W-9 or applicable
IRS Form W-8 on or before the date of execution of this Confirmation and will
promptly tender an updated IRS Form W-9 or applicable IRS Form W-8 if the
previously tendered IRS Form W-9 or applicable IRS Form W-8 becomes incorrect as
a result of a change in facts.

 

(z)Certain Withholding Taxes. “Indemnifiable Tax” as defined in Section 14 of
the Agreement shall not include any tax imposed or collected pursuant to Section
871(m) of the Code or Sections 1471 through 1474 of the Code, any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

 

 

 

 

25 

 

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

Very truly yours,

 

  J.P. MORGAN SECURITIES LLC, as agent
for JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION           By: /s/ Santosh Sreenivasan     Authorized Signatory  
Name:    Santosh Sreenivasan

  

 

Accepted and confirmed
as of the Trade Date:

 

NOVAVAX, INC.       By: /s/ Stanley C. Erck   Authorized Signatory   Name:
   President and CEO  

 

 

 

 



